Citation Nr: 0501353	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  97-17 052	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left thigh, currently evaluated as 30 
percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
shrapnel wound of the left foot, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

During the pendency of this appeal a May 2004 RO rating 
decision granted separate noncompensable disability ratings 
for scars of the left thigh and left foot, as residuals of 
shell fragment wounds (SFWs).  A July 2004 RO rating decision 
also granted a total disability rating based on individual 
unemployability (TDIU) and basic eligibility for Dependents' 
Educational Assistance (DEA), both effective June 26, 2003.  
The veteran filed an August 2004 notice of disagreement (NOD) 
to initiate an appeal contesting this effective date.  And, 
subsequently, an August 30, 2004, RO rating decision granted 
an earlier effective date of March 26, 2003 for these 
benefits.  He has not, in response, disagreed with this new 
effective date set by the August 2004 rating decision.  Nor 
has he filed an NOD to otherwise contest the May 2004 rating 
decision.  So the Board does not have jurisdiction over these 
matters.  38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
indicating the veteran currently has disability of the right 
hip or low back which had its onset during service or is 
otherwise related to his service-connected residuals of shell 
fragment wounds of the left thigh and left foot.  

2.  The veteran sustained a deep penetrating, but not 
perforating, wound to the anteromedial aspect of the left 
thigh with no bony or vascular involvement and, following 
debridement, he still has a retained metallic foreign body, a 
wide depressed and adherent scar.  

3.  The veteran has many of the cardinal signs and symptoms 
of muscle disability of the left thigh, including atrophy 
with some loss of muscle substance.  

4.  The veteran also sustained a penetrating, but not 
perforating, wound to the dorsal aspect of the left foot with 
no bony or vascular involvement and, following debridement, 
he still has a retained metallic foreign body but the scar is 
not depressed or adherent and there is no loss of muscle 
tissue.  

5.  The veteran's cardinal signs and symptoms of muscle 
disability of the left foot consist of a complaint of pain 
and uncorroborated complaints of increased size and weakness 
of the left foot.  


CONCLUSIONS OF LAW

1.  Disabilities of the right hip and low back were not 
incurred in or aggravated during service and are not 
proximately due to or the result of nor aggravated by 
service-connected residuals of shell fragment wounds of the 
left thigh and left foot.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).  

2.  The criteria are not met for a rating higher than 30 
percent for the residuals of a SFW of the left thigh.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.56, 4.73, Diagnostic Code 5314 (2004).  

3.  The criteria are not met for a rating higher than 10 
percent for the residuals of a SFW of the left foot.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.56, 4.73, Diagnostic Code 5310 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

As interpreted by VAOGCPREC 7-2004, the Pelegrini II Court 
did not hold that, if this notice was not provided because VA 
had decided a claim before November 9, 2000, the case must be 
returned to the AOJ for the adjudication to start anew as 
though no previous adjudication had occurred.  Id. at 120.  
Rather, the Pelegrini II Court "specifically recognizes that 
where, as here, that notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with [the VCAA 
notification provisions] because an initial AOJ adjudication 
had already occurred."  Pelegrini II, at 120.  Therefore, 
according to GC, the Pelegrini II Court did not hold that VA 
must vitiate all AOJ decisions rendered prior to November 9, 
2000 denying claims that were still pending before VA on that 
date in order to provide VCAA notice and adjudicate the 
claims anew.  VAOGCPREC 7-2004 at 2-3.  

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004 Pelegrini II holding did not 
require that VCAA notification contain any specific "magic 
words," and that it can be satisfied by a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this case the claims stem from an initial rating action in 
October 1996, which obviously was well before the enactment 
of the VCAA in September 2000.  And with respect to the 
claims for service connection for a right hip disorder and 
low back disorder, in particular, the veteran was notified of 
the VCAA by RO letter in March 2003.  As for his claims for 
increased ratings for residuals of SFWs, he was notified of 
the VCAA by RO letter in July 2003.  Both VCAA notices were 
after the October 1996 rating decision in question, but this 
was only because the VCAA did not even exist when the RO 
issued that initial rating decision.  And, regardless, there 
since has been compliance with the holding in Pelegrini II.  

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's 1996 adjudication, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of the claims, and to respond to his 
VA notices.  Indeed, he had time to identify and/or 
submit additional supporting evidence after issuance of the 
VCAA letters mentioned and the May 2004 Supplemental 
Statement of the Case (SSOC) (citing the VCAA regulations).  
Therefore, notwithstanding requirements of Pelegrini II as to 
the timing of the VCAA notification, deciding this appeal is 
not prejudicial error to him.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under 
§ 3.159(b)(1), is harmful or prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  38 
U.S.C.A. § 7104(c).  

Here, although the July 2003 VCAA notice letter that was 
provided to the veteran did not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  

The VCAA letter requested him to provide or identify any 
evidence supporting his claim and specifically outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The veteran's service medical records (SMRs) are on file as 
are repeated VA examinations and VA outpatient treatment 
records over the years and private clinical records.  
Moreover, he was scheduled to attend a hearing in November 
2004 before the undersigned Veterans Law Judge in Washington, 
D.C.  But he failed to appear.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).



Also, disability that is proximately due to or the result of 
a service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Right Hip and Low Back Disorders

There is no evidence of disability of the veteran's right hip 
or low back during active service nor for many years 
thereafter.  Rather, it is contended that he has such 
disabilities secondary to his service-connected residuals of 
shrapnel wounds of the left thigh and left foot. 

On VA examination of the veteran's spine in September 1996 
the diagnosis was a history of mild low back pain, and it was 
noted that clinically and radiologically no abnormality was 
detected in his lumbar spine or pelvis. 

On VA muscle examination in July 1996 a clinical examination 
showed no abnormality of the right hip and the veteran had 
full active range of motion of the right hip.  Also, it was 
reported that there was no clinical or radiological 
abnormality detected in the lumbar spine or pelvis and there 
was no pathological condition detected in the spine or right 
hip which might be secondary to the disability of the left 
thigh and left knee, as the veteran claimed.  

On VA examination of the veteran's right hip in July 1996 the 
diagnosis was that no abnormality was detected in his right 
hip. 

On a VA examination in March 2003 the diagnoses included 
right hip pain, but it was commented that the examination was 
within normal limits.  On another VA examination in March 
2003 it was commented that there was full range of motion in 
the veteran's right hip without local swelling or tenderness 
except for some tenderness over the right iliac crest.  On 
yet another VA examination in March 2003 the diagnosis was 
back pain - which had now resolved, as well as residual pain 
or tenderness over the right iliac crest, posterior to the 
right hip.  Also, VA X-rays of the veteran's right hip and 
lumbar spine in March 2003 were negative.  

In this case, there is no competent medical evidence of 
record suggesting any sort of cause-and-effect relationship 
between any alleged disabilities of the right hip and low 
back and the already service-connected residuals of shell 
fragment wounds of the left thigh and left foot.  Not only 
does the objective evidence not establish the presence of 
actual clinical disabilities, but also the medical opinions 
obtained do not otherwise support the claims.  Accordingly, 
service connection for disabilities of the right hip and low 
back is not warranted.  See, e.g., Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See also 
38 U.S.C. § 1110 (formerly § 310).  In the absence of proof 
of present disability there can be no valid claim.").  See, 
too, Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
DC, the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

An October 1968 rating decision granted service connection 
for residuals of a wound of the Muscle Group XIV (14) of the 
left thigh and knee with retained foreign bodies and for 
residuals of wound of the Muscle Group X (10) of the 
left foot with retained foreign body.  30 percent and 10 
percent initial ratings were assigned, respectively.  During 
the pendency of this appeal, a May 2004 rating decision 
granted service connection for a scar of the left thigh and 
for a scar of the left foot and assigned separate initial 
noncompensable (i.e., 0 percent) disability ratings for each.  
See Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14 as allowing the assignment of a 
separate rating so long as it does not violate VA's anti-
pyramiding regulation by overly compensating the veteran for 
the very same symptoms.  The veteran did not appeal the 
separate ratings for his scars, so those evaluations are not 
at issue, only the extent of his muscle injury is.  See 
38 C.F.R. § 20.200.  

38 C.F.R. § 4.56(d) provides that ratings for muscle injuries 
are classified as slight, moderate, moderately severe, or 
severe-depending on the type of injury sustained, the 
history and complaints, and the objective clinical findings.  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  



38 C.F.R. § 4.56(b) provides that a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.56(d)(2)(i) indicates that, as to the type of 
injury, moderate disability of muscles will stem from a 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  As to history and 
complaints, 38 C.F.R. § 4.56(d)(2)(ii) focuses on service 
department records or other evidence of in-service treatment 
for the wound.  VA also must consider whether the veteran has 
had consistent complaints of one or more of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  As to objective findings, 
38 C.F.R. § 4.56(d)(2)(iii) requires looking at entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue with some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

38 C.F.R. § 4.56(d)(3)(i) provides that, as to the type of 
injury, moderately severe disability of muscles will stem 
from a through-and-through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  As to history and complaints, 
38 C.F.R. § 4.56(d)(3)(ii) provides that there is to be 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Also considered is whether there have been consistent 
complaints of cardinal signs and symptoms of 
muscle disability, as defined in 38 C.F.R. § 4.56(c), and, if 
present, evidence of inability to keep up with work 
requirements.  As to objective findings, 
38 C.F.R. § 4.56(d)(3)(iii) provides that there is to be 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and 
tests of strength and endurance compared with sound side 
demonstrating positive evidence of impairment.  

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(d)(4)(i) provides 
that as to the type of injury, severe disability of muscles 
will stem from a through-and-through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  As to history and complaints, 38 C.F.R. 
§ 4.56(d)(4)(ii) provides that there is to be service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  Also 
considered is whether there have been consistent complaints 
of cardinal signs and symptoms of muscle disability, as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  

As to objective findings, 38 C.F.R. § 4.56(d)(4)(iii) 
provides that for severe disability there is to be ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (a) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (b) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (c) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (g) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  

SFW of the Left Anteromedial Thigh

Under 38 C.F.R. § 4.73, DC 5314, Muscle Group XIV, muscles of 
the anterior thigh group govern extension of knee; 
simultaneous flexion of hip and flexion of knee, postural 
support of body, and synchronizing the hip and the knee.  
Muscle Group XIV consists of the sartorius; rectus femoris; 
vastus externus; vastus intermedius; vastus internus; and 
tensor vaginae femoris.  Slight muscle disability of Muscle 
Group XIV warrants a noncompensable (i.e., 0 percent) rating; 
moderate muscle disability warrants a 10 percent rating; 
moderately severe muscle disability warrants a 30 percent 
rating; and severe muscle disability warrants a 40 percent 
rating.  

With respect to the type of injury, in April 1967 the veteran 
sustained multiple mortar wounds of, in part, the left leg 
and left foot.  The left thigh wound was a penetrating but 
not through-and-through injury with no vascular, neurological 
or bony injury.  He was not hospitalized for a prolonged 
period of time and all the wounds were debrided, including a 
six-inch long wound of the medial aspect of the distal 
portion of the left thigh.  Due to some limited extension of 
the left knee, he underwent physical therapy, following which 
he gained full extension.  Thereafter, from October 1967 to 
January 1968 he complained of pain and, at times swelling of 
the left thigh wound due to cellulitis - which was treated 
with antibiotics and buckling of the left knee.  

Historically, statements from private physicians in May 1968 
show the veteran was treated for symptoms pertaining to the 
skin at the entry wound of the distal left thigh and the 
diagnosis of one physician was a chronic ulcer of the left 
leg and over it pruritus skin.  However, the clinical 
evidence thereafter does not document the continued presence 
of infection or dermatological involvement.  

With respect to the veteran's complaints and the cardinal 
signs and symptoms of muscle injury, VA examinations in 1993, 
1996, and 2003 reflect that he complained of pain, weakness, 
and giving way (instability) of the left knee.  He has also 
reported taking medication for left knee pain.  

With respect to objective findings, a July 1996 VA joint 
examination noted that prior evaluations had revealed left 
patellofemoral syndrome and although it was noted that X-rays 
in August 1993 had not found arthritis, the diagnoses 
included mild degenerative changes of the left knee.  
However, repeated X-rays have shown no bony involvement from 
the shell fragment wound and while a VA muscle examination in 
September 1996 again reported that he had left knee pain due 
to degenerative arthritis, X-rays on VA examination in March 
2003 revealed that there was no arthritis.  In fact, 
arthritis of the left knee has never been radiologically 
confirmed.  Moreover, no left knee instability is shown which 
would indicate any injury of the tendons of the left knee.  
In fact, the recent March 2003 VA examination found that 
while the scar was adherent, there was no tendon damage.  

The resulting scar is depressed and adherent to underlying 
tissue because the wound resulted in some muscle loss of what 
was suspected on VA muscle examination in September 1996 to 
be in the vastus medial compartment of the quadriceps but the 
muscle loss was described as only minor.  VA muscle 
examination in September 1996 indicated that the scar was 
adherent to underlying muscle and this undoubtedly explains 
the veteran's complaints of pain upon use of the knee.  

VA examination in 1968 found slight left quadriceps weakness 
and a VA muscle examination in 1993 found disuse atrophy of 
the entire left lower extremity.  However, while VA muscle 
examination in September 1996 found that the left thigh was 
one inch less in circumference than the right thigh, measured 
at the same level, muscle strength was 5/5 in both lower 
extremities and, in particular, there was no muscle weakness 
of the left thigh.  Similarly, the recent March 2003 VA 
examination found no muscle herniation and no loss of 
function of muscle or joint, as well as no additional 
limitation due to pain, fatigue, weakness or lack of 
endurance.  

On the recent March 2003 VA examination it was reported that 
the shrapnel wound had caused some cutaneous nerve injury of 
the left leg with sensory deficit over the posterior/medial 
aspect of the left leg, but otherwise there was no peripheral 
nerve injury.  However, no clinical findings based upon a 
physical examination were reported that documented this 
conclusion and other than this isolated statement the entire 
clinical record is devoid of evidence of neurological 
involvement.  But, even if there is neurological involvement, 
there is virtually nothing in the record to suggest that any 
such involvement affects motor function.  

While the veteran has some findings consistent with a severe 
injury, such as the depressed and adherent scar, multiple 
retained foreign bodies, and some evidence of atrophy, his 
prolonged infection was only superficial and is also 
consistent with a moderately severe injury from a penetrating 
wound that was not only not a through-and-through wound but 
did not shatter any bone or cause a comminuted fracture.  
Further, the resultant scarring is adherent only to 
underlying muscle tissue and not to underlying bone.  

Given the type of initial injury, the history and complaints, 
and objective findings, it is the judgment of the Board that 
the muscle disability from the injury to Muscle Group XIV 
more closely approximates a moderately severe injury - 
thereby warranting no more than the current 30 percent 
rating.  

SFW of the Dorsal Surface of the Left Foot

Under 38 C.F.R. § 4.73, DC 5310, Muscle Group X governs 
movements of the forefoot and toes and propulsion thrust in 
walking.  The muscles of Muscle Group X are divided into two 
groups, the plantar and the dorsal muscles.  The muscles of 
the dorsal aspect of the foot consist of (1) the extensor 
hallucis brevis and (2) the extensor digitorium brevis.  
Other important dorsal structures are the cruciate, crural, 
deltoid, and other ligaments, as well as the tendons of long 
extensors of the toes and peronei muscles.  Slight disability 
of the dorsal muscles of Muscle Group X warrants a 
noncompensable (i.e., 0 percent) rating; moderate muscle 
disability as well as moderately severe muscle disability of 
the dorsal muscles of Muscle Group X warrants a 10 percent 
rating; and severe muscle disability warrants a 20 percent 
rating.  So, for the next higher rating it must be shown that 
there is a severe muscle disability, in accordance with 
38 C.F.R. § 4.56.  



The veteran's April 1967 mortar wounds included a penetrating 
but not through-and-through wound of the left foot - which 
was debrided.  Repeated VA X-rays have found that there is a 
retained foreign body near the distal head of the 3rd left 
metatarsal, but no bony involvement.  There also was no 
neurological or vascular involvement.  

Historically, nevertheless, after the initial injury, in 
October 1967 the veteran complained of left foot pain.  He 
again complained of left foot pain when he walked during one 
of two VA examinations in March 2003.  Also, it is noted that 
on VA muscle examination in September 1996 he reported having 
to use an arch in his left shoe and that his left foot was 
larger than his right foot, causing him to have to wear a 
size 11 shoe on the left foot and a size 9 shoe on the right 
foot.  On the other hand, on VA examination in March 2003 it 
was noted that he had no callosities on his feet and had no 
unusual shoe wear pattern and, further, on physical 
examination his feet appeared normal, bilaterally, and that 
the use of a 1/2-inch left heel lift helped to relieve pain in 
his right hip, not any alleged pain in the left foot. 

Objectively, the resultant scar on the dorsum of the left 
foot is superficial and nonadherent to underlying tissue.  
The fragment penetrated Muscle Group X, but without causing 
muscle herniation or muscle loss.  While there was a 
diagnosis on VA examination in March 2003 of residual early 
arthritis of the 2nd, 3rd, and 4th metatarsophalangeal joints, 
actual X-rays in March 2003 found no fracture or arthritis.  

Both VA examinations in March 2003 found, in essence, no 
impairment of strength, limitation of motion or motor 
impairment.  In fact, a finding on one of those examinations 
was that there was no additional limitation due to pain, 
fatigue or weakness.  And the veteran's gait was stable on 
standing and walking.  

Given the type of initial injury, the history and complaints, 
and objective findings, it is the judgment of the Board that 
the muscle disability from the injury to Muscle Group X does 
not more closely approximate a severe injury warranting the 
next higher rating of 20 percent.  

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of them.  
The disorders also have not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned ratings, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
is not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Since, for the reasons stated, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.  




ORDER

The claims for service connection for disabilities of the 
right hip and low back are denied.  

The claim for an increased rating for residuals of a shrapnel 
wound of the left thigh is denied.  

The claim for an increased rating for residuals of a shrapnel 
wound of the left foot is denied.  



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


